            Case 1:19-mj-07088-UA Document 1 Filed 07/30/19 Page 1 of 11


                                                              7088                               OR\G\NAL
Approved:
                     PETER J. DAVIS
                     Assistant United States Attorney

Before:              THE HONORABLE ONA T. WANG
                     United States Magistrate Judge
                     Southern District of New York

                                                      -   -   -   -   -   -   -   X
                                                                                      SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                                                      Violations of
                                 - v. -                                               18 u.s.c. §§
                                                                                      1349, 1344, 1028A,
                                                                                      and 2
MARLENE TINEO,
ALEJANDRO PAULINO, and
RAYSETTE MERCEDES,

                                                                                      COUNTY OF OFFENSE:
                                          Defendant.                                  NEW YORK

-   -   -    -   -   -   -   -    -   -   -   -   -   -   -   -   -   -           X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          JACLYN R. HART, being duly sworn, deposes and says that
she is a Postal Inspector with the United States Postal Inspection
Service ("USPIS"), and charges as follows:

                                              COUNT ONE
                                  (Conspiracy to Commit Bank Fraud)

          1.   From at least in or about December 2017 up to and
including at least in or about September 2018, in the Southern
District of New York and elsewhere, MARLENE TINEO, ALEJANDRO
PAULINO, and RAYSETTE MERCEDES, the defendants, and others known
and unknown, willfully and knowingly, did combine, conspire,
confederate, and agree together and with each other to commit bank
fraud, in violation of Title 18, United States Code, Section 1344.

           2.  It was a part and object of the conspiracy that
MARLENE TINEO, ALEJANDRO PAULINO, and RAYSETTE MERCEDES, the
defendants, and others known and unknown, willfully and knowingly,
would and did execute and attempt to execute a scheme and artifice
to defraud a financial ins ti tut ion, the deposits of which were
then insured by the Federal Deposit Insurance Corporation, and to
            Case 1:19-mj-07088-UA Document 1 Filed 07/30/19 Page 2 of 11
,. ,




       obtain moneys, funds, credits, assets, securities, and other
       property owned by, and under the custody and control of, such
       financial institution, by means of false and fraudulent pretenses,
       representations, and promises, in violation of Title 18, United
       States Code, Section 1344.

                 (Title 18, United States Code, Section 1349.)

                                     COUNT TWO
                                    (Bank Fraud)

                  3.  From at least in or about December 2017 up to and
       including at least in or about September 2018, in the Southern
       District of New York and elsewhere, MARLENE TINEO, ALEJANDRO
       PAULINO, and RAYSETTE MERCEDES, the defendants, willfully and
       knowingly did execute and attempt to execute a scheme and
       artifice to defraud a financial institution, the deposits of
       which were then insured by the Federal Deposit Insurance
       Corporation, and to obtain moneys, funds, credits, assets,
       securities, and other property owned by, and under the custody
       and control of, a financial institution, by means of false and
       fraudulent pretenses, representations, and promises, to wit,
       TINEO, PAULINO, and MERCEDES deposited falsely endorsed checks
       into bank accounts at a financial institution, and then withdrew
       funds to which they were not entitled.

             ,(Title 18, United States Code, Sections 1344 and 2.)

                                   COUNT THREE
                           (Aggravated Identity Theft)

                  4.  From at least in or about December 2017 up to and
       including at least in or about September 2018, in the Southern
       District of New York and elsewhere, MARLENE TINEO, ALEJANDRO
       PAULINO, and RAYSETTE MERCEDES, the defendants, knowingly did
       transfer, possess, and use, without lawful authority, a means of
       identification of another person, during and in relation to a
       felony violation enumerated in Title 18, United States Code,
       Section 1028A(c), to wit, TINEO, PAULINO, and MERCEDES, used the
       names and purported signatures of multiple individuals for the
       purpose of furthering fraudulent deposits and withdrawals though
       bank accounts that were created in these persons' names, during
       and relation to the conspiracy to commit bank fraud and bank fraud
       charged in Counts One and Two of this Complaint.

         (Title 18, United States Code, Sections 1028A(a) (1), 1028A(b),
                                    and 2.)

                                          2
      Case 1:19-mj-07088-UA Document 1 Filed 07/30/19 Page 3 of 11




          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          5.   I am a United States Postal Inspector.  I have
been personally involved in the investigation of this matter,
and I base this affidavit on that experience, my conversations
with other law enforcement officials, and my examination of
various reports and records.  Because this affidavit is being
submitted for the limited purpose of demonstrating probable
cause, it does not include all the facts I have learned during
the course of my investigation. Where the contents of documents
and the actions, statements, and conversations of others are
reported herein, they are reported in substance and in part,
except where otherwise indicated.

                       Overview of the Scheme

          6.   Based on my conversations with a bank inspector,
and my review of bank records, I have learned, in substance and
in part, that in or about 2017 and 2018, a financial institution
(the "Bank") identified a pattern of suspicious activity in
multiple accounts.  Specifically, I have learned that the scheme
began when Treasury checks (including tax refund and Social
Security checks) were stolen before reaching their intended
recipient. The perpetrators then opened fraudulent accounts
(the "Fake Accounts") at the Bank in the names of the intended
recipients of the stolen Treasury checks. The Fake Accounts
were opened with apparently fraudulent Dominican Republic
identification documents (such as, passports, consular cards,
and drivers'   licenses).   The perpetrators then deposited the
stolen checks into the Fake Accounts and made cash withdrawals
to access the stolen funds.

                              Account-1

          7.   Based on my review of Bank records, I have
learned the following, in substance and in part:

          a.   On or about March 2, 2018, the United States
Treasury issued a tax refund check ("Check-1") in the amount of
$6,860 payable to an individual ("Victim-1").

          b.    On or about April 6, 2018, an individual purporting
to be Victim-1 opened a checking account at the Bank in Victim-
l's name ("Account-1").    That same day, an individual deposited
$40 in cash into Account-1 at an automated teller machine ("ATM").


                                   3
      Case 1:19-mj-07088-UA Document 1 Filed 07/30/19 Page 4 of 11




          c.   On or about April 6, 2018, an individual opened an
online account profile ("Profile-1") to monitor Account-1.     On
April 10, 2018, an Internet Protocol address ("IP Address-1")
accessed Profile-1.

          d.   On or about April 12, 2018, an individual deposited
Check-1 into Account-1 at a Bank ATM located in New York, New York.
Cameras installed at the Bank ATM captured images of the person
who deposited Check-1 into Account-1 on April 12, 2018.

          e.   Between on or about April 12, 2018 and on or about
April 19, 2018, separate $1,000 cash withdrawals were made from
Account-1 at Bank ATMs. On April 20, 2018, an $860 cash withdrawal
was made from Account-1, which brought Account-l's balance to $0.
On or about May 4, 2018 Account-1 closed with no further activity.

          8.   Based on my comparison of the individual captured
on Bank ATM surveillance photos, and photographs of MARLENE TINEO,
the defendant, from the Department of Motor Vehicles and social
media websites, I believe that TINEO is the individual depicted in
the ATM surveillance photos depositing Check-1 into Account-1.

          9.   Based   on    my   review   of  records   from   a
telecommunications company, I have learned that from on or about
February 7, 2018 to June 19, 2018, IP Address-1 was subscribed to
"marlene y tineo matos."   I have also learned that from June 19,
2018 to July 25, 2018 a second IP address ("IP Address-2") was
subscribed to "marlene y tineo matos."

                              Account-2


          10.  Based on my review of Bank records, I have
learned the following, in substance and in part:

          a.   On or about March 1, 2018, the United States
Treasury issued a tax refund check ("Check-2") in the amount of
$5,341 payable to an individual ("Victim-2").

          b.   On or about April 10, 2018, an individual
purporting to be Victim-2 opened a checking account at the Bank
in Victim-2's name ("Account-2")   That same day, an individual
deposited $40 into Account-2.

          c.   On or about April 10, 2018, an individual opened
an online account profile ("Profile-2") to monitor Account-1.
On or about April 11, 2018, IP Address-1 accessed Profile-2.



                                   4
      Case 1:19-mj-07088-UA Document 1 Filed 07/30/19 Page 5 of 11




          d.    On or about April 17, 2018, an individual
deposited Check-2 into Account-2 at a Bank branch located in New
York, New York.   Cameras installed at the Bank captured images
of the person who deposited Check-2 into Account-2 on April 17,
2018.

          e.   From on or about April 12, 2018, to on or about
June 29, 2018, the United States Treasury issued six checks
("Check-3," "Check-4", "Check-5", "Check-6," and "Check-7", and
"Check-8") payable to six individuals ("Victim-3," "Victim-4",
"Victim-5", "Victim-6," "Victim-7", and "Victim-8") totaling
approximately $10,880.18.

          11.  From on or about May 7, 2018, to on or about June
4, 2018, Bank surveillance captured images of an individual
depositing Check-3, Check-4, Check-5, Check-6, and Check-7 into
Account-2. Based on my comparison of the individual captured on
surveillance photos, and photographs of MARLENE TINEO, the
defendant, from the Department of Motor Vehicles and social
media websites, it appears that TINEO is the individual depicted
in the ATM surveillance photos d~positing Check-2, Check-3,
Check-4, Check-5, Check-6, and Check-7 into Account-2.

          f.   From on or about April 28, 2018 to on or about
July 6, 2018, the funds in Account-2 were depleted through
multiple cash withdrawals.

          g.   On or about July 10, 2018, Check-4 was returned
and charged against Account-2. Besides the imposition of a
$12.00 fee, there was no further activity on Account-2.

          h.   On or about August 27, 2018, Account-2 closed
with a negative balance of $983.32.

                              Account-3

          1"2. Based on my review of Bank records I have learned
the following, in substance and in part:

          a.   On or about February 26, 2018, the United States
Treasury issued a tax refund check ("Check-9") in the amount of
$5,026.35 payable to an individual ("Victim-9").

          b.   On or about March 7, 2018, an individual
purporting to be Victim-9 opened a checking account at the Bank




                                   5
       Case 1:19-mj-07088-UA Document 1 Filed 07/30/19 Page 6 of 11




in Victim-9's name ("Account-3") . 1 That same day, an individual
deposited $40 in cash into Account-3 by using an ATM in New
York, New York.

          c.   On or about March 26, 2018, an individual
deposited Check-9 into Account-3 at a Bank ATM.

          d.   On or about April 18, 19, and 20, 2018, Bank
surveillance captured images of an individual making cash
withdraws from Account-3 at a Bank ATM.  Based on my comparison
of the individual captured on Bank surveillance photos, and
photographs of MARLENE TINEO, the defendant, from the Department
of Motor Vehicles and social media websites, it appears that
TINEO is the individual depicted in the ATM surveillance photos.

          e.   Between on or about April 2, 2018 and on or about
May 14, 2018, six additional U.S. Treasury tax refund checks
addressed to six additional victims were deposited into Account-
3•

          f.   On or about May 17, 2018, Check-9 was returned
and charged against Account-3 for the reason of "forgery."

          g.   On or about June 19, 2018, another check was
returned and charged against Account-3.

          h.   On or about July 3, 2018, Account-3 closed with a
negative balance of $6,070.71.

                                 Account-4

          13. Based on my review of Bank records, I have
learned the following, in substance and in part:

          a.   On or about June 29, 2018, the United States
Treasury issued a tax refund check ("Check-10") in the amount of
$9,622 payable to an individual ("Victim-10").

          b.   On or about August 30, 2018, an individual
purporting to be Victim-10 opened a checking account at the Bank
in Victim-l0's name ("Account-4"). That same day, an individual
deposited $30 in cash into Account-4 by using an ATM in
Manhattan, New York.  Cameras installed at the Bank ATM captured
images of the individual who made the deposit into Account-4 on
August 30, 2018.

1 The individual who opened Account-3 appears to have deliberately misspelled

Victim-9's name when opening the Account. Accordingly, the name on Account-3
is one letter off from Victim-9's name.

                                      6
      Case 1:19-mj-07088-UA Document 1 Filed 07/30/19 Page 7 of 11




          14. Based on my comparison of the individual captured
on ATM surveillance photos, and photographs of ALEJANDRO
PAULINO, the defendant, from, among other sources, the
Department of Motor Vehicles and social media websites, it
appears that PAULINO is the individual depicted in the
surveillance photos.

           15. Based on my review of Bank records, I have
learned that, on or about September 20, 2018, Bank surveillance
captured images of an individual depositing Check-10 into
Account-4.

          16. Based on my comparison of the individual captured
on ATM surveillance photos, and photographs of RAYSETTE
MERCEDES, the defendant, from, among other sources, the
Department of Motor Vehicles, it appears that MERCEDES is the
individual depicted in the surveillance photos depositing Check-
10.

          17. Based on my review of Bank records, I have
learned that the funds in Account-4 were depleted between
September 21, 2018 and September 27, 2018 with multiple cash
withdrawals.  Cameras installed at the Bank ATM captured images
of an individual who, for the reasons set forth above, I have
identified as ALEJANDRO PAULINO, the defendant, making many of
the withdrawals from Account-4.

                              Account-5

          18. Based on my review of Bank records, I have
learned the following, in substance and in part:

          a.   On or about April 27, 2018, the United States
Treasury issued a tax refund check ("Check-11") in the amount of
$10,555 payable to two individuals (collectively, "Victim-11").

          b.    On or about June 20, 2018, an individual
purporting to be Victim-11 opened a checking account at the Bank
in Victim-ll's name ("Account-5"). That same day surveillance
video captured an individual, who for the reasons set forth
above, I have identified as ALEJANDRO PAULINO, the defendant,
depositing $25 in cash into Account-5 at a Bank location in New
York, New York.   On or about July 7, 2018, surveillance video
captured a second individual, who, for the reasons set forth
above, I have identified as RAYSETTE MERCEDES, the defendant,
enter a Bank location and add an accountholder to Account-5.



                                   7
        Case 1:19-mj-07088-UA Document 1 Filed 07/30/19 Page 8 of 11




             c.    On July 9, 2018, Check-11 was deposited into
Account-5.

          d.   Between July 10, 2018 and July 16, 2018, Account-
s was depleted by cash withdrawals.  Bank surveillance video
captured images of individuals, who for the reasons set forth
above, I have identified as PAULINO and MERCEDES, making at
least one withdrawal from Account-5.

             e.    Account-5 closed with a zero balance.

                                 Account-6

          19. Based on my review of Bank records,          I have
learned the following, in substance and in part:

          a.   On or about April 6, 2018, the United States
Treasury issued a tax refund check ("Check-12") in the amount of
$4,737 payable to an individual ("Victim-12").

          b.   On or about May 24, 2018, an individual
purporting to be Victim-12 opened a Bank account in Victim-12's
name ("Account-6"). That same day, surveillance captured images
of an individual who, for the reasons set forth above, I have
identified as RAYSETTE MERCEDES, the defendant, depositing $25
into Account-6 at a Bank location in the Bronx, New York.  One
of the email addresses associated with the account had
MERCEDES's name as part of the email address ("Email Address-
1") .

          c.   On or about May 31, 2018, surveillance captured
images of an individual who, for the reasons set forth above, I
have identified as MERCEDES, depositing Check-12 into Account-6.

          d.    On or about June 1, 2018, surveillance captured
images of an individual who, for the reasons set forth above, I
have identified as MERCEDES, withdrawing approximately $4,700
from Account-6.

          e.       On or about June 8, 2018, Account-6 closed with a
$0 balance.

                                 Account-7

           20. Based on my review of Bank records, I have
 learned the following, in substance and in part:




                                      8
     Case 1:19-mj-07088-UA Document 1 Filed 07/30/19 Page 9 of 11




          a.   On or about April 20, 2018, the United States
Treasury issued a tax refund check ("Check-13") in the amount of
$7,338 payable to an individual ("Victim-13").

          b.   On or about May 31, 2018, an individual
purporting to be Victim-13 opened a Bank account in Victim-13's
name ("Account-7"). That same day, surveillance captured images
of an individual who, for the reasons set forth above, I have
identified as MERCEDES, depositing $25 into Account-7 at a Bank
location in the Bronx, New York.

          c.   On or about June 6, 2018, surveillance captured
images of an individual who, for the reasons set forth above, I
have identified as MERCEDES, depositing Check-13 into Account-7.

          d.    On or about June 7, 2018, surveillance captured
images of an individual who, for the reasons set forth above, I
have identified as MERCEDES, withdrawing approximately $5,000
from Account-7.

          e.   On or about June 25, 2018, surveillance captured
images of an individual who, for the reasons set forth above, I
have identified as MARLENE TINEO, the defendant, withdrawing
approximately $220 from Account-7.

          f.  Additionally, Bank records show that IP Address-1
accessed Account-7.

                              Account-8

          21.  Based on my review of Bank records, I have
learned the following, in substance and in part:

          a.   On or about April 20, 2018, the United States
Treasury issued a tax refund check ("Check-14") in the amount of
$5,254 payable to an individual ("Victim-14").

          b.   On or about May 31, 2018, an individual
purporting to be Victim-14 and opened a Bank account in Victim-
14's name ("Account-8").  That same day, surveillance captured
images of an individual who, for the reasons set forth above, I
have identified as ALEJANDRO PAULINO, the defendant, depositing
$25 into Account-8 at a Bank location in the Bronx, New York.

          c.   On or about June 6, 2018, surveillance captured
images of an individual who, for the reasons set forth above, I
have identified as RAYSETTE MERCEDES, the defendant, depositing
Check-14 into Account-8.


                                   9
;
         Case 1:19-mj-07088-UA Document 1 Filed 07/30/19 Page 10 of 11




              d.    On or about June 7, 2018, surveillance captured
    images of an individual who, for the reasons set forth above, I
    have identified as PAULINO, withdrawing approximately $5,000
    from Account-8.

              e.   On or about June 25, 2018, surveillance captured
    images of an individual who, for the reasons set forth above, I
    have identified as MARLENE TINEO, the defendant, withdrawing
    approximately $260 from Account-8.

              f.   On or about July 26, 2018, the Bank returned
    Check-14 to Account-8 resulting in a balance of approximately
    negative $4,235 for Account-8.

              g.  Additionally, Bank records show that IP Address-1
    accessed Account-8.

                               The Conspiracy

               22. Based on my review of Bank records, including
    surveillance images, I have learned, in sum and substance, the
    following:

               a.   MARLENE TINEO, the defendant, deposited
    approximately seventy Treasury checks payable to approximately
    forty victims valued at approximately $200,000 into Bank
    accounts between on or about April 2018 to on or about September
    2018.  In total, TINEO is believed to have accessed Bank
    accounts that held approximately $400,000 in Treasury checks.

              b.   ALEJANDRO PAULINO, the defendant, is believed to
    have accessed Bank accounts that held approximately $160,000 in
    Treasury checks.

              c.   RAYSETTE MERCEDES, the defendant, is believed to
    have accessed Bank accounts that held approximately $262,000 in
    Treasury checks. Additionally, on at least four Bank accounts,
    Email Address-1 is listed as a contact email for the Bank
    accounts.

              23.  From my review of publicly available materials,
    as well as my training and experience as a United States Postal
    Inspector, I know that, at all relevant times, the deposits of
    the Bank were insured by the Federal Deposit Insurance
    Corporation.

              WHEREFORE, the deponent respectfully requests that
    warrants be issued for the arrests of MARLENE TINEO, ALEJANDRO

                                     10
       #

           "         Case 1:19-mj-07088-UA Document 1 Filed 07/30/19 Page 11 of 11
i ~-




               PAULINO, and RAYSETTE MERCEDES, the defendants, and that they be
               arrested, and imprisoned or bailed, as the case may be.



                                          d~1±ant-:
                                          Postal Inspector
                                          United States Postal Inspection
                                          Service




                                                  11
